Notice of Pre-AIA  or AIA  Status
This communication is in responsive to RCE for Application 16/912064 filed on 6/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-10 and 19-20 are presented for examination.
		Claims 11-18 were canceled. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 6/16/2022 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/16/2022 has been entered.
Response to Arguments
5.	No arguments were presented. Prosecution is reopened in this application in view of Applicant’s IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kropf et al. (hereinafter Kropf) US 8201732 B1.

	Regarding Claim 1, Kropf teaches a method, comprising:	establishing a network connection with firmware of an ultra-thin (Col. 5, lines 23-30; zero client devices are ultra-thin) Self-Service Terminal (SST) (Col. 5, lines 23-30. Col. 2, line 15-29. Col. 9, lines 62. Col. 10, line 3);	loading an Operating System (OS) for the ultra-thin SST in memory that is remotely located from the ultra-thin SST within a first-hosted environment when the ultra-thin SST is powered on (Col. 6, lines 8-66 & Co. 15, lines 28-51);	loading device drivers associated with peripheral devices interfaced to the ultra-thin SST within the first hosted-environment (Col. 9, line 62- Co. 10, line 3 and Col. 15, lines 60-65);	establishing a second network connection with a middleware service provider associated with a second-hosted environment (Col. 11, lines 38-54; host computer/financial host offers instance authentications services); 	processing a Virtual Machine (VM) instance for the ultra-thin SST with the OS and device drivers processed remotely from the ultra-thin SST within the first-hosted environment and with middleware services provided to the OS of the VM instance over the second network connection from the second hosted environment (Col. 7, line 8 to col. 8, line 25 and Col. 8, lines 25-44 & Fig. 4-5);
forwarding peripheral data received from the peripheral devices of the ultra-thin SST to the first-hosted environment over the network connection (Col. 7, lines 8 to Col. 8, lines 25);
presenting display data received from the first-hosted environment over the network connection on a terminal display of the ultra-thin SST (Fig. 12 & Co. 8, lines 25-44);
processing transaction applications within the OS of the first hosted environment, the transaction applications utilize the peripherals of the ultra-thin SST and utilize the middleware service during transactions being driven by the peripheral data (Col. 7, line 8 to Col. 8 line 25); and
providing the middleware services to the OS of the VM instance over the second connection from the second-hosted environment to the first-hosted environment (Col. 8, lines 25-44).

Regarding Claim 2, Kropf teaches the method of claim 1, wherein establishing the network connection further includes identifying the ultra-thin SST from an SST identifier provided by an agent that executes on the ultra-thin SST over the network connection (Co. 27, line 5 to Col. 29, line 37 & figs. 8-9; self-service terminal identifier).

Regarding Claim 3, Kropf teaches the method of claim 2, wherein loading the device drivers further includes obtaining each device driver based on a corresponding peripheral identifier provided by the agent over the network connection (Co. 27, line 5 to Col. 29, line 37 & figs. 8-9; self-service terminal identifier).

Regarding Claim 4, Kropf teaches the method of claim 3, wherein establishing the second network connection further includes providing the SST identifier to the middleware service provider for the middleware service provider to identify and obtain the middleware services for the VM instance of the ultra-thin SST (Co. 27, line 5 to Col. 29, line 37 & figs. 5-6, 8-9; self-service terminal identifier).

Regarding Claim 5, Kropf teaches the method of claim 4, wherein processing further includes processing authentication services that are specific to the ultra-thin SST from a first set of the middleware services (Fig. 11; authentication service).

Regarding Claim 6, Kropf teaches the method of claim 5, wherein processing further includes processing backup and failure services that are specific to the ultra-thin SST from a second set of the middleware services (see backup and failure service in Col. 25, lines 50-67 and Col. 26, lines 137).

Regarding Claim 7, Kropf teaches the method of claim 6, wherein processing further includes processing audit services that are specific to the ultra-thin SST from a third set of the middleware services (see diagnostic operations/audit services in Col. 25, lines 30-67 and Col. 26, lines 137. Also, the set of middleware is merely services that are provided by the host computer).

Regarding Claim 8, Kropf teaches the method of claim 7, wherein processing further includes processing remote support services that are specific to the ultra-thin SST from a fourth set of the middleware services (see diagnostic operations/ services in Col. 25, lines 30-67 and Col. 26, lines 137. Also, the set of middleware services are merely services that are provided by the host computer).

Regarding Claim 9, Kropf teaches the method of claim 8, wherein processing further includes processing diagnostic services that are specific to the ultra-thin SST from a fifth set of the middleware services (see diagnostic operations/ services in Col. 25, lines 30-67 and Col. 26, lines 137. Also, the set of middleware services are merely services that are provided by the host computer).

Regarding Claim 10, Kropf teaches the method of claim 1, wherein processing further includes processing licensing services that are specific to the ultra-thin SST from a sixth set of the middleware services (see diagnostic operations/ services in Col. 25, lines 30-67 and Col. 26, lines 137. Also, the set of middleware services are merely services that are provided by the host computer).

Claim 19 is substantially similar to claim 1, thus the same rationale applies. 

Regarding Claim 20, Kropf teaches the system of claim 19, wherein the ultra-thin SST is an ultra-thin Automated Teller Machine (ATM) that conducts the transactions from the peripherals through the VM instance of the first-hosted environment and the middleware services of the second-hosted environment (Figs. 1-3; automated banking machines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455